Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-15, 17-18, 20-26, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Orfield et al (US Patent No. 9,057,671 B1 published 06/16/2015; hereinafter Orfield) in view of Danley (US Patent No. 5,509,733 A published 04/23/1996).
Regarding claim 12, Orfield teaches an apparatus for smoothing a tissue section onto a slide (mount tissue sections, or `specimens`, to slides - column 1 line 22), comprising: 
a slide holder (a substrate actuation module 190 - Fig. 1) adapted for holding and moving a slide; 
a bath container (a bath of fluid that can be delivered into the fluid channel 110 - column 10 line 58) within range of movement of the slide holder, wherein the slide holder is adapted for introducing a tissue section adhered to the slide to a bath in the bath container (a substrate actuation module that coordinates movement of the microscope slide in relation to motion of the tissue section within the fluidic channel - column 3 lines 41-43); 
a heat source (a temperature regulating module 180) configured and positioned with respect to the slide holder (temperature-regulating module 180 can be in communication with any arbitrary position in the flow path of the fluid channel 110 to create a localized temperature profile - column 16 lines 29-31) and the bath container to apply a line of heat to the tissue section (“a line of heat” is interpreted as capable of applying a linear section of heat) at or near an interface between air and liquid (temperature-regulating module 180 is capable of radiant/infrared heating of the sample at the interface (Figure 13B) – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is linear – Figure 13B) where the tissue section crosses the interface as the slide is withdrawn from the bath  (temperature-regulating element is capable of heating a section 101 at any point along flow through the fluid channel 4 – column 16 lines 34-36) (the limitation of “as the slide is withdrawn from the bath” is interpreted as intended uses and recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus per MPEP 2114 II); 
a reflector (the bottom of the section-mounting reservoir 132 is capable of reflecting infrared heating – Figure 13A and column 16 line 37) positioned to reflect radiation from the light radiation source as a line of heat on the tissue section on the slide holder (“a line of heat” is interpreted as capable of applying a linear section of heat) (temperature-regulating module 180 is capable of radiant/infrared heating of the sample at the interface (Figure 13B) – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is linear – Figure 13B).
However, Orfield does not teach wherein the heat source comprises a nichrome wire, a straight wire filament, a coiled filament, a quartz heater, or an array of LEDs.
Danley teaches a sample heater comprising an IR lamp 13 with elliptical reflector (IR heater preferably uses either elliptical or parabolic mirrors to focus the IR radiation – abstract) and a nichrome wire, a straight wire filament (filament 20 of IR lamp 13 is straight – Figs. 1-2A), a coiled filament, a quartz heater, or an array of LEDs; and wherein the heat source further comprises a reflector positioned to reflect radiation from the light radiation source as a line of heat on the tissue section on the slide holder (radiant energy emitted by the lamp is focused by the elliptical reflector onto a line located at the opposite focus of the ellipse. In this manner very nearly all of the IR energy emitted by the lamp is concentrated along this focal line – column 2 lines 16-22). It would be advantageous to use an elliptical reflector to focus the incoming radiation and use the incoming radiation more efficiently in order to reduce power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module, as taught by Orfield, with the elliptical reflector and IR lamp, taught by Danley, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Danley teach heating samples with IR heaters.
Regarding claim 14, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the heat source comprises a resistive heat source (filament 20 of IR lamp 13 is straight – Danley Figs. 1-2A).
Regarding claim 15, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the heat source comprises a light radiation source (radiant energy emitted by the lamp is focused by the elliptical reflector onto a line located at the opposite focus of the ellipse – Danley column 2 lines 16-22).
Regarding claim 17, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the heat source further comprises an absorber (substrate 102 - Fig, 19) positioned to absorb direct radiation and prevent direct radiation from reaching the tissue section (heating module 52 heats a substrate 102, which blocks direct radiation from reaching the tissue section 101 - Fig.19).
Regarding claim 18, Orfield, modified by Danley, teaches the apparatus of claim 12, further comprising a microtome comprising a knife adapted to slice the tissue section from a sample (tissue is embedded in paraffin wax, sliced with a microtome - column 1 line 35); and 
a tissue collector (a glass slide treated with adherents - column 1 line 39) adapted for collecting the tissue section and for movement between the microtome and the slide holder, wherein a collecting end of the tissue collector is adapted for holding an adhesive material (an adhesion force that mounts the section to the substrate- claim 15).
Regarding claim 20, Orfield, modified by Danley, teaches the apparatus of claim 12, further comprising a controller (system 100 functions to automate processing of sections - column 3 line 28) configured to automate movement and/or operation of the slide holder (configured to facilitate mounting of one or more sections onto a substrate in an automated or semi-automated manner - column 26 lines 23-24).
Regarding claim 21, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the reflector is an elliptical reflector (IR heater preferably uses either elliptical or parabolic mirrors to focus the IR radiation – Danley abstract).
Regarding claim 22, Orfield, modified by Danley, teaches the apparatus of claim 12
Although Orfield, modified by Danley, does not explicitly teach wherein the line has a width and a height, and the width is at least 2X greater than the height, Orfield, modified by Danley, inherently teaches the claimed width and height (Orfield teaches a linear section of heat applied at the liquid-air interface because the interface is a line. It would be obvious to one of ordinary skill the section of heat applied at the liquid-air interface would have width is at least 2X greater than the height).
Furthermore, Orfield, modified by Danley, teaches a (the lamp is focused by the reflector onto a line located at the opposite focus of the ellipse. In this manner very nearly all of the IR energy emitted by the lamp is concentrated along this focal line, resulting in very high energy densities – Danley column 2 lines 16-22). It would be obvious to one of ordinary skill that the focused line of radiant IR energy would have width is at least 2X greater than the height.
Regarding claim 23, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the line has a width and a height, and the width is at least 5X greater than the height.
Although Orfield, modified by Danley, does not explicitly teach wherein the line has a width and a height, and the width is at least the width is at least 5X greater than the height, Orfield, modified by Danley, inherently teaches the claimed width and height (Orfield teaches a linear section of heat applied at the liquid-air interface because the interface is a line – Figure 13B. It would be obvious to one of ordinary skill the section of heat applied at the liquid-air interface would have width is at least 5X greater than the height).
Furthermore, Orfield, modified by Danley, teaches wherein the line has a width and a height, and the width is at least 5X greater than the height (the lamp is focused by the reflector onto a line located at the opposite focus of the ellipse. In this manner very nearly all of the IR energy emitted by the lamp is concentrated along this focal line, resulting in very high energy densities – Danley column 2 lines 16-22). It would be obvious to one of ordinary skill that the focused line of radiant IR energy would have width is at least 5X greater than the height.
Regarding claim 24, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the line has a width and a height, and the width is at least 10X greater than the height.
Although Orfield, modified by Danley, does not explicitly teach wherein the line has a width and a height, and the width is at least 10X greater than the height, Orfield, modified by Danley, inherently teaches the claimed width and height (Orfield teaches a linear section of heat applied at the liquid-air interface because the interface is a line – Figure 13B. It would be obvious to one of ordinary skill the section of heat applied at the liquid-air interface would have width is at least 10X greater than the height).
Furthermore, Orfield, modified by Danley, teaches the line has a width and a height, and the width is at least 10X greater than the height (the lamp is focused by the reflector onto a line located at the opposite focus of the ellipse. In this manner very nearly all of the IR energy emitted by the lamp is concentrated along this focal line, resulting in very high energy densities – Danley column 2 lines 16-22). It would be obvious to one of ordinary skill that the focused line of radiant IR energy would have width is at least 10X greater than the height.
Regarding claim 25, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the line of heat is applied within 2 mm of the bath surface (temperature-regulating module 180 is capable of radiant/infrared heating within 2 mm of the bath surface – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is a line – Figure 8).
Regarding claim 26, Orfield, modified by Danley, teaches the apparatus of claim 12, wherein the line of heat is applied at about 1 mm or less above the bath surface (temperature-regulating module 180 is capable of radiant/infrared heating of the sample about 1 mm or less above the bath surface – column 16 lines 37-39) (Orfield inherently teaches a linear section of heat because the interface is a line – Figure 8).
Regarding claim 28, Orfield teaches an apparatus for transferring a tissue section onto a slide (mount tissue sections, or `specimens`, to slides - column 1 line 22), comprising: 
a slide holder (a substrate actuation module 190 - Fig. 1) adapted for holding and moving a slide; 
a bath container (a bath of fluid that can be delivered into the fluid channel 110 - column 10 line 58) within range of movement of the slide holder, wherein the slide holder is adapted for introducing a tissue section adhered to the slide to a bath in the bath container (a substrate actuation module that coordinates movement of the microscope slide in relation to motion of the tissue section within the fluidic channel - column 3 lines 41-43); and 
4a heat source (temperature-regulating module 180), and a reflector (the bottom of the section-mounting reservoir 132 is capable of reflecting infrared heating – Figure 13A and column 16 line 37) configured and positioned to apply a line of heat (“a line of heat” is interpreted as capable of applying a linear section of heat) (temperature-regulating module 180 is capable of radiant/infrared heating of the sample at the interface (Figure 13B) – column 16 lines 37-39) on the tissue section on the slide holder (temperature-regulating module 180 can be in communication with any arbitrary position in the flow path of the fluid channel 110 to create a localized temperature profile - column 16 lines 29-31).
However, Orfield does not teach a heat source comprising a nichrome wire, a straight wire filament, a coiled filament, a quartz heater, or an array of LEDs.
Danley teaches a sample heater comprising an IR lamp 13 with elliptical reflector (IR heater preferably uses either elliptical or parabolic mirrors to focus the IR radiation – abstract) and a nichrome wire, a straight wire filament (filament 20 of IR lamp 13 is straight – Figs. 1-2A), a coiled filament, a quartz heater, or an array of LEDs. It would be advantageous to use an elliptical reflector to focus the incoming radiation and use the incoming radiation more efficiently in order to reduce power consumption.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the temperature regulating module, as taught by Orfield, with the elliptical reflector and IR lamp, taught by Danley, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Orfield and Danley teach heating samples with IR heaters.
Regarding claim 29, Orfield, modified by Danley, teaches the apparatus of claim 28, wherein the reflector is an elliptical mirror (IR heater preferably uses either elliptical or parabolic mirrors to focus the IR radiation – Danley abstract).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Orfield, modified by Danley, as applied to claim 18 above, in view of Zhang et al (US20170328818A1 published 11/16/2017; hereinafter Zhang).
Regarding claim 19, Orfield, modified by Danley, teaches the apparatus of claim 18.
However, Orfield, modified by Danley, does not teach wherein the adhesive material is an adhesive strip, and the apparatus further comprises an adhesive strip dispenser within range of movement of the collecting end of the tissue collector.
Zhang teaches a tissue processing apparatus in which the adhesive material is an adhesive strip (sample tape 154 - paragraph 49), and the apparatus further comprises an adhesive strip dispenser (supply spool 142 – Fig. 3F) within range of movement of the collecting end of the tissue collector (dispensed sample tape 154 is capable of reaching the slide) (tape-sample segment 25 may be transported for application to a glass slide with the specimen segment 24 - paragraph 90 and Fig. 3F). It would be advantageous to cover the tissue slice mounted to a slide with a sample tape to protect the sample during transport. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substrate actuation module and slide, as taught by Orfield as modified by Danley, with the sample tape, taught by Zhang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Orfield, Danley, and Zhang all teach sample processing devices.
Response to Arguments
Point 1: In response to applicant's argument that Danley is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Danley teaches IR lamps with straight wire filament that are pertinent to the particular problem of heating a sample with which the applicant was concerned. 
Point 2: The applicant’s argument against the rejection that the “high energy densities achieve very high heating rates, as high as several thousand C per minute” and “a person of ordinary skill in the art would not be motivated to modify Orfield's temperature regulating module with equipment that achieves heating rates as high as several thousand ◦C per minute” is not persuasive.
The examiner points of that Danley is used merely to teach the type of heater and wire as claimed. The claims do not limit the rate or temperature of heating as stipulated in applicant’s argument. Furthermore, one of ordinary would find it obvious to regulate the time a sample is heated to achieve the desired temperature to account for heaters with high heating rates.
Point 3: In response to applicant's arguments against the reference Orfield and Danley individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The examiner also point out that “a line of heat” is interpreted as capable of applying a linear section of heat at or near an interface between air and liquid. Orfield teaches a temperature-regulating module 180 capable of providing radiant/infrared heating of the sample at the interface (Figure 13B) (column 16 lines 37-39) and heats a linear section because the interface is linear (Figure 13B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797